IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10785
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

REGGIE PAUL STEINMARK, also
known as Reggie Stein,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-389-A
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Reggie Paul Steinmark appeals from the district court's

denial of his 28 U.S.C. § 2255 motion.   He argues that the

district court erred by basing his sentence upon the total amount

of the loss involved in the conspiracy and that he received

ineffective assistance of counsel because his attorney failed to

raise this argument before the district court.   We have reviewed

the record and the district court's opinion and find no

reversible error.   Accordingly, the decision of the district

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-10785
                               -2-

court is AFFIRMED for essentially the reasons stated by the

district court.

     AFFIRMED.